       Case 3:19-cv-00693-HTW-LGI Document 105 Filed 06/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 CHAKAKHAN R. DAVIS                                                                      PLAINTIFF

 vs.                                            CIVIL ACTION No.: 3:19-CV-693-HTW-LRA

 HINDS COMMUNITY COLLEGE et al                                                       DEFENDANTS

                                               ORDER

       BEFORE THIS COURT is the pro se plaintiff, Chakakhan R. Davis’s (hereinafter referred

to as “Davis”) Motion For Recusal of Judge Henry T. Wingate [Docket no. 103].

       Davis argues that the undersigned should recuse himself for an alleged bias against herself.

For cause, Davis cites the following reasons: that she believes that this court erred in its dismissal

of her unrelated case Davis v. Wal-Mart 3:14-cv-375-HTW-LRA; that this court has exhibited bias

against her by making “extra judicial statements”; and that other United States District Court

Judges of the Southern District of Mississippi had ruled against her. This court has addressed

Davis’s requests for recusal on multiple occasions, both orally and in various orders that this court

has issued in other cases.

       Under 28 U.S.C. § 455(a) “[a]ny justice, judge or magistrate judge of the United States

shall disqualify himself in any proceeding in which his impartiality might reasonably be

questioned.” This court takes note of the established law of the Fifth Circuit:

       “Judicial rulings alone almost never constitute valid basis for a bias or partiality
       motion.” Liteky v. United States, 510 U.S. 540, 555, 114 S.Ct. 1147, 1157, 127
       L.Ed.2d 474 (1994). Instead, the judge's rulings should constitute grounds for
       appeal, not for recusal. Id. Opinions formed by the judge that are based on the
       evidence in the case or events occurring during the proceedings do not constitute a
       basis for recusal “unless they display a deep-seated favoritism or antagonism that
       would make fair judgment impossible. Thus, judicial remarks during the course of
       a trial that are critical or disapproving of, or even hostile to, counsel, the parties, or
       their cases, ordinarily do not support a bias or partiality challenge.” Id. If the
       remarks stem from an extrajudicial source, they may constitute sufficient grounds

                                                   1
      Case 3:19-cv-00693-HTW-LGI Document 105 Filed 06/17/21 Page 2 of 2




        for recusal. Further, expressions of impatience, annoyance, dissatisfaction, and
        even anger, do not establish bias or partiality.

United States v. Landerman, 109 F.3d 1053, 1066 (5th Cir.), opinion modified on reh'g, 116 F.3d

119 (5th Cir. 1997).

        Davis’ latest allegations of bias center on her contention that this court has made “extra

judicial statements” against her – by this court, United States District Court Judge Carlton Reeves

and United States District Court Judge David Bramlette. According to Davis, this court, at a

hearing to determine whether to grant in forma pauperis status to her on July 30, 2015 and August

5, 2015 in her unrelated – and now dismissed – case of Davis v. WalMart, 3:14-cv-375-HTW-LRA

the following: that this court required her to answer pointed questions about her prior litigation

history; that this court had observed Davis limp into the courthouse but not when she exited; that

Davis had hidden her car from the court; that Davis’ claims in Davis v. Vickburg et al, 5:13-cv-

90-DCB-MTP were, to this court’s eye frivolous, vexatious, and a bad faith or abusive litigation

tactic; and finally, that Davis had filed at least seventeen (17) slip and fall claims against various

retailers. This court does not find Davis’ assertions, even if true, mandate recusal.

        This court has considered Davis’s allegations and the relevant legal authority and denies

her motion. This court finds Davis has no legitimate claims which would convince this court it

needs to recuse itself. Davis’s complaints, yet again, all center on her dissatisfaction with the

court’s rulings to date – in this lawsuit and others – and are not sufficient to establish a need for

this court to recuse itself.

        IT IS, THEREFORE, ORDERED that pro se plaintiff’s Motion For Recusal of Judge

Henry T. Wingate [Docket no. 103] is hereby DENIED.

        SO ORDERED this the 17th day of June, 2021.

                               s/ HENRY T. WINGATE
                               UNITED STATES DISTRICT COURT JUDGE
                                                  2
